DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Response to Amendment
Applicants’ submission, filed on 01/28/2022, in response to claims 1-3, 5-6, 8, and 11-15 rejection from the final office action (10/28/2021), by amending claims 1 and 17-20 is entered and will be addressed below.
The examiner notices Applicants incorporated claims 4 and 7 into independent claim 1. 

Election/Restrictions
Claims 9-10 and 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species B-F, there being no allowable generic or linking claim.
Claim Interpretations
The “An open mask” of claim 1, open is considered as a mask having one or more openings. “Open” is not considered as a verb (capable of open and close) or the mask is completely open. If Applicants do not agree with the term, please state the intended meaning and the support for such meaning in Applicant’s Specification.

The “a half-etched portion”, how this portion is formed, by etching or other mechanical means, is a product by process claim. See MPEP 2113.

The “a thickness of the material reserved portion is 145-155 [Symbol font/0x6D]m” of claims 3, 12, 17, and “a thickness of the half-etched portion” of claims 4, 13, 18, and “a thickness of the half-etched portion is 70-80 [Symbol font/0x6D]m” of claims 5, 14, 19, the measurement direction of the thickness can be in any of the X, Y, Z direction or in any inclined direction.

The “a base plate having a protruding film layer; and the open mask according to claim 1, wherein an orthographic projection of the protruding film layer onto the base plate is located in an orthographic projection of the half-etched portion of the open mask onto the base plate“ of claim 8, the base plate substrate where the film layer is formed is not part of the mask apparatus. How to use the mask and substrate/base plate together is an intended use of the apparatus and does not have weight in the apparatus claim.

Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 and 11 each recites “wherein each unit element and its adjacent unit element have their half-etched portions adjoining each other” which is substantially incorporated into newly added portion of claim 1 “the half-etched portion of a first unit element of the adjacent unit elements and the half-etched portion of a second unit element of the adjacent unit elements adjoin each other”.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (CN 108179379, from IDS, hereafter ‘379), in view of in view of Sanuy et al. et al. (US 20110033726, hereafter ‘726) and Yamamoto et al. et al. (US 6179923, hereafter ‘923).
‘379 teaches some limitations of:
	Claim 1: The Mask Plate And Mask Plate Preparation Method (title, the claimed “An open mask comprising”):
	 As shown in FIG. 3, the third embodiment of the present invention a mask 1 not etched region 22 adjacent to the periphery of the opening unit 11 is set (English translation, page 5, 12th last line, the claimed “a plurality of unit elements arranged in an array, each unit element comprising an open area and a non-open area”), 
	FIG. 4 is the actual application diagram of the mask plate of the third embodiment of the invention. As shown in FIG. 4, in the actual deposition process, the mask 1 is placed on the frame 4, after deposition of the glass substrate 3 on the mask 1, in the transmission process of the glass substrate 3 (i.e., flow in the process). particles 5 remaining on the glass substrate 3 or the glass substrate transmission channel (not shown) along with the transmission of the glass substrate 3 is brought to the half-etching area 13, so as to effectively prevent the adhesion to the glass substrate 3 of the particles 5 along with transmission of the glass substrate 3 is brought to the situation of the next evaporation chamber. so as to effectively avoid the particles 5 the 
 Fig. 3 shows the half-etching area 13 of all opening units 11 adjoin together (the claimed “wherein between the material reserved portions of two adjacent unit elements, the half-etched portion of a first unit element of the adjacent unit elements and the half-etched portion of a second unit element of the adjacent unit elements adjoin each other“).

	‘379 does not teach the other limitations of:
	Claim 1: (1A) wherein a difference between the thickness of the material reserved portion and a thickness of the half-etched portion is at least 10 [Symbol font/0x6D]m; and 
	(1B) and a sum of a width of the half-etched portion of the first unit element and a width of the half-etched portion of the second unit element is greater than or equal to 0.5mm.
Claim 3: wherein a thickness of the material reserved portion is 145-155 [Symbol font/0x6D]m.

	‘379 is completely silent on any dimension information of the mask.

rd sentence). ‘726 teaches that there are a large number of thicknesses available, having chosen a mask of 150 microns ([0031], 6th sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted mask thickness of 150 [Symbol font/0x6D]m, as taught by ‘726, as the thickness of the mask 1 of ‘379 (the limitation of claim 3), for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. As a result, a difference between the thickness of the material reserved portion and a thickness of the half-etched portion is about one third of 150 [Symbol font/0x6D]m ~ 50 [Symbol font/0x6D]m (the limitation of 1A).
  
‘379 also teaches that Note that the etching space of the half-etching area 13 should be capable of completely containing the particles 5 (page 6, lines 5-6).

‘923 is analogous art in the field of Deposition Apparatus For An Organic Thin-film Light-emitting Element (title, same as ‘379, middle of page 4) A dust of a material disposed in the source and evaporated therefrom is adhered to the set of parts (abstract), a mask for controlling or limiting the vapor flow of the constituent material into a predetermined pattern to deposit the constituent material in accordance with the several mm depending on the manner of the peeling (col. 3, lines 9-11).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the distance between neighboring not etched region 22 of ‘279 to several mm (the limitation of 1B), as taught by ‘923, for the purpose of being capable of completely containing the particles 5, as required by ‘379 (page 6, lines 5-6).

‘379 further teaches the limitations of:
Claims 2 and 11: Fig. 3 shows the half-etching area 13 of all opening units 11 adjoin together (the claimed “wherein each unit element and its adjacent unit element have their half-etched portions adjoining each other”).  
	Claim 8: FIG. 4 is the actual application diagram of the mask plate of the third embodiment of the invention. As shown in FIG. 4, in the actual deposition process, the mask 1 is placed on the frame 4, after deposition of the glass substrate 3 on the mask 1, in the transmission process of the glass substrate 3 (i.e., flow in the process). particles 5 remaining on the glass substrate 3 or the glass substrate transmission channel (not shown) along with the transmission of the glass substrate 3 is brought to the half-etching area 13, so as to effectively prevent the adhesion to the glass substrate 3 of the particles 5 along with transmission of the glass substrate 3 is brought to the situation of the next evaporation chamber. so as to effectively avoid the particles 5 the .  
Claims 5-6, 12, and 14, and alternative 1-3, 5, 8, and 11, are rejected under 35 U.S.C. 103 as being unpatentable over ‘379, in view of in view of ‘726, ‘923, and Bai (CN 2016106270802, publication date 06/28/2017, hereafter ‘802, US 20190144986 is cited as English translation, hereafter ‘986).
	‘379 is completely silent on any dimension information of the mask. 

The combination of ‘379, ‘726, and ‘923 does not teach the limitations of:
	Claim 6: wherein a width of the material reserved portion is greater than or equal to 0.5mm.  

	
‘802 is analogous art in the field of MASK PLATE, MASK PLATE ASSEMBLY INCLUDING MASK PLATE (title) Mask plates used in vacuum evaporation are crucial components in organic light emission diode (OLED) manufacturing technology ([0003]), a mask plate 2 includes a plurality of grooves 201 arranged in an array form and on a nd sentence), the groove 201 may be formed through a half-etching process ([0040]), as shown in FIGS. 3A and 3B, a protrusion 31 is formed around an outer peripheral edge of the opening 202. Due to the protrusion 31 arranged around the outer peripheral edge of the opening 202, an edge of the opening 202 is thick, which may further ensure the mask plate 2 not to wrinkle under stretching. In addition, when the mask plate 2 and the fine metal mask FMM are used together to evaporate to the display substrate 1, due to the protrusion 31, … the fine metal mask FMM is attached to the surface of the mask plate 2 arranged with the grooves 201 and stacked on the mask plate 2 ([0044], 2nd sentence). ‘802 teaches that the protrusion 31 has a width ranging from 1 to 1.5 millimeters ([0045]), for the purpose of preventing the non-uniform strain and wrinkle from occurring ([0005]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a width of the not etched region 22 of ‘379 to be 1 to 1.5 millimeters, as taught by ‘802, for the purpose of preventing the non-uniform strain and wrinkle from occurring, as taught by ‘802 ([0005]) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.



	Claim 12 is rejected for substantially the same reason as claims 3 and 6 rejection above. 

	Claim 14 is rejected for substantially the same reason as claim 5 rejection above. 

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.
Applicants argue that neither Bai ‘802 nor Sanuy ‘726 discloses “wherein a difference between the thickness of the material reserved portion and a thickness of the half-etched portion is at least 10 [Symbol font/0x6D]m”, see the bottom of page 8.
This argument is found not persuasive.
It appears Applicants are attacking reference individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
th sentence). As a result, a difference between the thickness of the material reserved portion and a thickness of the half-etched portion is 150 [Symbol font/0x6D]m/2 = 75 [Symbol font/0x6D]m.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6264467 is cited for “The grooves provided in the base surface or on contact surfaces on the protrusions are sized to catch wear particles” (col. 3, lines 1-2).

US 20020025406 is cited for concave part 12a on mask 12 (Figs. 1(c) and (d)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716